Citation Nr: 1212759	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  10-00 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In June 2011, the Board remanded the issue of entitlement to service connection for tinnitus for additional development.  The December 2011 rating decision granted service connection for tinnitus.  The Veteran has not expressed disagreement with the disability rating or effective date assigned to the disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not before the Board at this time.

As noted above, the Veteran's claim was remanded in June 2011 to provide a new VA examination.  The record shows that the Veteran was afforded an adequate VA examination in July 2011.  Therefore, the June 2011 remand directives have been completed.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Bilateral hearing loss has been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during the Veteran's active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

As the claim for service connection for bilateral hearing loss is being granted, the decision is favorable to the Veteran and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R.              §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.

First, the Board recognizes that the medical evidence of record is conflicting with respect to whether the Veteran has a current bilateral hearing loss disability in accord with 38 C.F.R. § 3.385.  The October 2008 VA examination report shows that the Veteran did not have a reading of 40 decibels in either the right or left ear and the Veteran did not exhibit at least three readings of 26 decibels or more in either the right or left ear.  Further, the speech recognition score in the right ear was 94 percent and the speech recognition score in the left ear was 96 percent.  Thus, the Veteran did not meet the criteria for a bilateral hearing loss disability under 38 C.F.R. § 3.385.  The November 2009 VA examination report shows that the Veteran did not exhibit a reading of 40 decibels or more in either the right or left ear and did not exhibit at least three readings of 26 decibels or more in the right or left ear.  Yet, the Veteran met the criteria for a bilateral hearing loss disability under 38 C.F.R. § 3.385 as he demonstrated  speech recognition scores of less than 94 percent in the right and left ears.  However, the July 2011 VA examination report shows that the Veteran did not exhibit a reading of 40 decibels or more in either the right or left ear and did not exhibit at least three readings of 26 decibels or more in either the right or left ear.  He also exhibited a speech recognition score of 96 percent in the right ear and 94 percent in the left ear.  Therefore, he did not meet the criteria for a bilateral hearing loss disability under 38 C.F.R. § 3.385.  However, given the conflicting medical evidence of record, the Board will resolve the benefit of the doubt in favor of the Veteran and find that the Veteran has a current bilateral hearing loss disability under 38 C.F.R. § 3.385.

The service treatment records are absent for any complaints or documentation of bilateral hearing loss.  The August 1972 separation report of medical examination shows that the Veteran's ears were clinically evaluated as normal and the Veteran's hearing levels were within normal limits.  The August 1972 report of medical history shows that the Veteran denied experiencing any hearing loss.  

In the Hearing Loss and/or Tinnitus questionnaire, the Veteran stated that he was a wire lineman during service and was exposed to gunfire.  He stated that the noise from guns, missiles, and tanks caused his hearing loss.  

The Veteran was first afforded a VA examination in October 2008.  The Veteran reported that he served as a field wireman during service and that he fired guns during training and was around loud weapons while on the job during service.  The examiner opined that the Veteran's hearing loss was at least as likely as not caused by noise exposure from firing weapons and from working in the field around loud weapons.  The examiner stated that her opinion was supported by the fact that there was no pre-induction or exit audiogram for review.  The Board finds that the VA examiner's opinion is inadequate as the service treatment records do include pre-induction and separation audiograms.  The Veteran was afforded another VA examination in November 2009.  Again, the Veteran reported that he served as a field wireman during active duty and reported exposure to gunfire and outgoing artillery fire.  However, the VA examiner did not provide a medical opinion as to the etiology of the Veteran's bilateral hearing loss.  

The June 2011 remand determined that the aforementioned VA examinations were insufficient upon which to base a determination and ordered another examination and opinion.  In July 2011, the Veteran underwent a third VA examination.  The examiner checked yes as to whether the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service.  The examiner explained that the review of pre-induction and separation audiograms revealed no significant threshold shift; however, both exams were incomplete as 3000 and 6000 Hertz were not tested.  Noise-induced impairments are usually associated with a notch-shaped high-frequency sensorineural hearing loss that is worst at 4000 Hertz, although the notch often occurs at 3000 or 6000 Hertz as well.  The Veteran served in the Air Defense Artillery and was exposed to hazardous noise in that assignment without the use of hearing protection.  This exposure is known to produce both temporary and permanent thresholds shifts and noise-induced tinnitus.  The Board finds this opinion probative.  The VA examiner provided a positive medical nexus opinion after considering the relevant information of record including the Veteran's competent and credible statements as to his in-service noise exposure.  In addition, the examiner based her opinion on other factors including the nature of the Veteran's military duties and audiometric configuration.  Accordingly, the Board finds this opinion persuasive.

In conclusion, the Board finds that there is sufficient information of record to grant the benefits sought on appeal.  As such, service connection for bilateral hearing loss is granted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


